Title: To George Washington from John Sedwick, 11 April 1786
From: Sedwick, John
To: Washington, George

 

Sir
Leesburgh April the 11th 1786

The Suit that I mentioned to you at Shannan-Doah Falls that was Isued in your Name, hath been tryed & Mr Snickers was cast. There was a Suit commenced in the General Court in the same affair in your Name which hath cost me considerable I have no otherways of recovering the Cost but by taking an Execution against you beg you will not be displeasd, as I am only acting as an Executor. I am Sir Yr Most Obdt Hble Srt

John Sedwick


N.B. Mr Snickers with drew the Suit in the General Court. J.S.

